TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00472-CV



                                       In re Daniel Montes


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                             M E M O R AN D U M O P I N I O N


               Relator Daniel Montes filed petitions seeking a writ of mandamus along with

numerous other filings.1 However, the record reflects that Montes has been adjudged a vexatious

litigant, thus requiring him to comply with prefiling orders under chapter 11 of the civil practice

and remedies code for any litigation, original proceeding, appeal, or other claim he presents. See

Tex. Civ. Prac. & Rem. Code § 11.101; see also In re Montes, No. 05-08-00422-CV, 2008 Tex. App.

LEXIS 2593, at *1 (Tex. App.—Dallas Apr. 9, 2008, orig. proceeding) (mem. op.) (addressing

Dallas County order declaring Montes a vexatious litigant). Because a vexatious litigant who is

subject to a prefiling order must comply with chapter 11 by obtaining an order from the local

administrative judge permitting the litigant’s requested filing, we notified Montes on August 14,


       1
           Montes filed: (1) a petition for writ of mandamus; (2) a brief in support of his petition
for writ of mandamus; (3) a supplemental petition for writ of mandamus; (4) an amended
petition for writ of mandamus and supplemental appendix; (5) an emergency motion for stay of
proceedings; (6) a second emergency motion for stay; (7) a motion for sanctions against a real party
in interest and her counsel; (8) a supplemental brief in support of sanctions against a real party in
interest and her counsel; (9) a motion for sanctions against counsel for real parties in interest;
(10) a reply in support of his amended petition for writ of mandamus, and (11) a motion to declare
the prefiling order void and to strike the notice of the order.
2015 that his petition was subject to the prefiling requirement and requested that he provide the

required order by August 21, 2015. See Tex. Civ. Prac. & Rem. Code §§ 11.102, .1035.

               Instead of providing the required order, Montes filed a motion arguing that the

vexatious litigant prefiling order against him is void because it was not incorporated into a final

judgment. There is no such requirement in the statute. See id. § 11.001-.104. Because Montes has

not complied with chapter 11 by obtaining the required order from the local administrative judge

permitting his filings, Montes’s petitions for writ of mandamus, motions for sanctions, motion to

declare the prefiling order void, and motion to strike the notice of the order are dismissed. See id.

§ 11.1035(b). Montes’s second emergency motion for stay is dismissed as moot.



                                              __________________________________________

                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: August 18, 2015




                                                 2